EXHIBIT 10.7 EMPLOYMENT AGREEMENT EMPLOYMENT AGREEMENT (this "Agreement") made as of December 1, 2009, between Nicholas DeVito residing in Bedminster, NJ (hereinafter called the "Employee") and Xtreme Oil & Gas, Inc., a Washington corporation incorporated under the laws of Washington and having an address in Plano, Texas (hereinafter called the "Company"). WHEREAS, the Company desires to retain the services of Employee, and Employee desires to be engaged by the Company, pursuant to the terms and conditions hereof; NOW, THEREFORE, for good and valuable consideration and in further consideration of the mutual covenants and agreements contained herein, the parties hereto hereby covenant and agree as follows: 1.Engagement.Company hereby employs Employee in the position of Chief Operating Officer and shall report directly to the Chief Executive Officer, Employee accepts this employment with the Company subject to the terms and conditions set forth in this Agreement.Employee agrees to perform such duties and responsibilities as set forth in Exhibit A attached hereto, and as may reasonably be determined by the President the Company from time to time and will report to and be under the direct supervision and control of the President.Employee agrees to perform his duties diligently and to use his best abilities to promote and further the business of the Company.Employee shall at all times act in compliance with all Company Policies, procedures, rules and regulations in effect from time to time, set forth in the Employee Handbook and any applicable laws, rules or governmental regulations, domestic or foreign.Employee shall maintain regular work\office hours in accordance with Company Policy or as determined by the President.Employee shall devote such portion of his time to the business and affairs of the Company, sufficient to handle its business and activities properly.The employee shall not be required to work full time for the Company and may devote a portion of his time and efforts to a third party business provided that such businesses does not compete with the Company in any manner. 2.Compensation. 2.1Salary.The Company shall pay to Employee an annual base salary of $180,000.00 ("Basic Compensation") during the Initial Term of this Agreement, payable on a current basis.The Basic Compensation shall be paid in accordance with the Company's regular payroll practices in effect from time to time, subject to withholding as required by law, including, without limitation, social security and federal, state and local taxes.The Basic Compensation constitutes compensation for all regular hours worked, plus any work performed outside of regular business hours, including weekends or holidays.After the Initial Term, the Basic Compensation shall continue during the Renewal Term(s), if any, unless the President shall in writing change the Basic Compensation, at his sole discretion. 1 2.2Benefits.The Company may provide and make available to Employee other benefits of employment such as bonus compensation, profit-sharing, retirement, disability, group life,medical or dental insurance or other employee benefit plan(s), if any, that are approved by the Managers at their sole discretion from time to time for employees of the Company.Participation in any bonus, profit-sharing or other plan measured by the income or performance of Employee shall be consistent with Employee's rate of Basic Compensation to the extent compensation is a determinant with respect to coverage or participation in any such plan.The Company does not guarantee or make any warranty regarding the insurability of Employee. 2.3Stock Options. The Company grants Employee options to purchase 2,000,000 shares of Common Stock of Xtreme Oil and Gas. All grants of the Company common stock and/or Company stock options including the grant made in Section 2.3 of this Agreement, shall vest monthly over a two year period and have an expiration period of ten (10) years from the time of said grant(s) with automatic full vesting in the event of a Change of Control defined in Section 4.5 of this Agreement. 2.4Paid Leave. 2.4.1Vacation or Rest Leave.During the Term, the Employee shall be entitled to paid vacation time totaling four (4) weeks paid vacation time per calendar year pursuant to the Company policies set forth in the Employee Handbook; however, Employee shall provide the Company with reasonable advance notice when he intends to use vacation time. 2.4.2Illness or Personal Time, Disability.Employee shall be entitled to a total of ten (10) days of paid time off for illness or personal reasons per calendar year.Paid personal time shall not increase the Basic Compensation or constitute Bonus Compensation or otherwise entitle Employee to any monetary or other type of payment.Employee will not receive compensation of any type for paid personal time not used in a calendar year. In the event the Employee becomes medically disabled, in the reasonable opinion of the Managers, the Company shall continue basic compensation for up to six months beginning from the first day of disability as a disability benefit to the employee affected.If, at the end of the six month period the disabled employee is not able to return to work, the Company shall continue basic compensation for an additional twelve months as termination pay. 3.Initial Term and Renewal.The initial term of this Agreement (“Initial Term”) shall be five (5) years from the date hereof.After the Initial Term, this Agreement shall renew automatically for consecutive six month terms, otherwise on the same terms and conditions; except, after the Initial Term, either Company or Employee may terminate this Agreement without Cause by providing to the other party two weeks’ written notice of termination at any time.The Initial Term and any Renewal Terms may be collectively referred to in this Agreement as “Term”. 2 4.Termination. 4.1Termination by Company for Cause.The Company shall have the right to terminate Employee's employment under this Agreement at any time, during the Initial term or any Renewed Term, for Cause (as defined in Section 4.2).Upon the termination of this Agreement, Employee shall have no authority whatsoever to incur any obligation or to make any agreement, representation, or warranty on behalf of or for the account of the Company, or to undertake any activity on behalf of Company.The Company shall pay Employee his Basic
